946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobbie R. DAVIS, Plaintiff-Appellant,v.John W. WILLIAMS, III, Chairman, Board of Corrections;Andrew P. Miller, Vice-Chairman, Board of Corrections;Donald W. Huffman, Secretary, Board of Corrections;  PeterG. Decker, Jr.;  Harry L. Green;  Carroll E. Lillard;Claudette B. McDaniel;  Stephen R. Rosenthal;  David L.Temple, Jr.;  Edward W. Murray;  Edward C. Morris;  R.F.Wilson;  R.A. Young;  W.D. Blankenship;  D. Smith;  P.L.Huffman;  L. Harris;  R.M. Muncy;  Ted Durr;  E. Shinault;S. Montgomery;  Greg Lambert;  D.R. Williams;  D. Crew;  T.Kitts;  R. Hall;  E.E. White;  J. Umberber;  G. Carroll;  J.Waddell;  J. Hilton;  S. Newberry;  D. Conley;  C. Farlow;D. Stiltner;  A. Richardson;  J. Castle;  C/O Robinett;  Ms.Simpkins;  C/O Reeves;  M. Mustard;  B.J. Hickman;  A.H.Sumner;  M.N. Tubbs;  D.R. Pauley;  Judy Mustard;  ShawnMeeks;  Vince Walfe;  Dr. Silbert;  Dale Smith;  J.Newberry;  Pat Painter;  Ms. Strock;  Betty Lane;  RhondaEllison Hodge;  P. Johnson;  Robert Carr;  Bill Ramsey;  BobChewning;  Ginger Mead;  Belinda Hockett;  I.T. Hockett;Betsy Strader;  George Hughes;  J. Hubbard;  C/O Merlirn;Larry Lane;  D. Shoup;  S. Kitts;  Harold Thompson;  B.Pardue;  G. Waddell;  T. Strickland;  David Garraghty;  K.Osborne;  Frank Mardavich;  K. Davis;  Dr. Thompson;  Mr.Shelton;  Ms. Smith;  C/O Jenkins;  C/O Jones, Defendants-Appellees.
No. 91-7096.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1991.Decided Oct. 21, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-89-575-L)
Bobbie R. Davis, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Bobbie R. Davis appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Davis v. Williams CA-89575-L (W.D.Va. Apr. 25, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.